Case 09-33918-hdh11 Doc 1115 Filed 01/15/21                                      Entered 01/15/21 13:41:57               Page 1 of 3




  CASE NAME: FIRSTPLUS FINANCIAL GROUP, INC.


 !CASE NUMBER: 09-33918-HDH-ll

                                                 UNITED STATES BANKRUPTCY COURT

                                                     NORTHERN DISTRICT OF TEXAS

                                                              DALLAS DIVISON

                                                     FOR POST CONFIRMATION USE

                                                    QUARTERLY OPERATING REPORT

                                                                     AND

                                                  QUARTERLY BANK RECONCILEMENT


                                        QUARTER ENDING: DECEMBER 31, 2020

  In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have
  examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank
  Reconcilement and, to the best ofmy knowledge, these documents are true, correct and complete. Declaration of the
  preparer (other than responsible party), is based on all information of which preparer has any knowledge.


  RESPONSIBLE PARTY:
  Original Signature of Responsible Party                                             Isl Matthew D. Orwig

  Printed Name of Responsible Party                                                     Matthew D. Orwig

  Title                                                                           Post-Confirmation Trustee

  Date                                                                                        111512021

  PREPARER:

  Original Signature of Preparer                                                  Isl J. James Jenkins
                                                                                J. James Jenkins, CPA
  Printed Name of Preparer                                             Robbins Cobb Jenkins & Associates, PLLC

  Title                                                                             Accountants for Trustee

  Date                                                                                        111512021
Case 09-33918-hdh11 Doc 1115 Filed 01/15/21                                   Entered 01/15/21 13:41:57   Page 2 of 3




         POST CONFIRMATION
         QUARTERLY OPERATING REPORT




         CASE NAME: FIRSTPLUS FINANCIAL GROUP, INC.




         ICASE NUMBER: 09-33918-IIDH-11




                        QUARTER ENDING: DECEMBER 31, 2020

             l BEGINNING OF QUARTER CASH BALANCE:                                                    432,544



                  CASH RECEIPTS:
                  CASH RECEIPTS DURING CURRENT QUARTER:
                  (a). Cash receipts from business operations- Litigation Settlement       +               0
                  (b ). Cash receipts from loan proceeds - Savings Interest                +                8
                  (c). Cash receipts from contributed capital                              +                0
                  (d). Cash receipts from tax refunds                                      +                0
                  (e). Cash receipts, other - Restitution                                  +                0
             2.   TOTAL CASH RECEIPTS                                                      =                8

                  CASH DISBURSEMENTS:
                  (A). PAYMENTS MADE UNDER THE PLAN:
                  (I). Administrative - NV Franchise Tax                                   +              530
                  (2). Secured Creditors                                                   +                0
                  (3). Priority Creditors                                                  +
                  (4). Unsecured Creditors - Checks Issued to Allowed Unsecureds           +                0
                  (5). Additional Plan Payments                                            +
                  (B). OTHER PAYMENTS MADE THIS QUARTER:
                  (I). General Business                                                    +         431,697
                  (2). Other Disbursements - US Trustee Program                            +             325

             3 TOTAL DISBURSEMENTS THIS QUARTER                                                      432,552

             4 CASH BALANCE END OF QUARTER                                                 =               0
Case 09-33918-hdh11 Doc 1115 Filed 01/15/21                                                   Entered 01/15/21 13:41:57                            Page 3 of 3




     POST CONFIRMATION
     QUARTERLY BANK RECONCILEMENT



           CASE NAME: FIRSTPLUS FINANCIAL GROUP, INC.



           lcASE NUMBER, 09-33918-HDH-n
     The reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll
     and tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposits, governmental
     obligations, etc. Accounts'with restricted funds should be identified by placing an asterisk next to the account number.
     Attach additional sheets for each bank reconcilement if necessary.


                   QUARTER ENDING: DECEMBER 31 2020
                                                                            '
           Bank Reconciliations                        Account#!          Account#2           Account#3            Account#4
      A Bank                                           Wells Fargo Wells Farqo Branch Bank Branch Bank
                                                                                                                                           TOTAL
      B.   Account Number                              *****0186     *****7864     *****5228      *****5236
      C.   Purpose (Type)                                 Checking       Savings      Checking        Savings
      I    Balance Per Bank Statement                              0             0        88,504              0                              88,504
      2    Add: Total Deposits Not Credit                                                      0                                       +          0
      3    Subtract: Outstanding Checks                            0             0       (88,504)             0                             (88,504)
      4    Other Reconciling Items                                                             0              0                                   0
      5    Month End Balance Per Books                             0             0             0              0                        =          0
      6    Number of Last Check Written                    #1142           NA          #2070            NA
      7    Cash: Currency on Hand                                  0             0             0              0                        +           0
      8    Total Cash- End Of Month                                0             0             0              0                        =           0




           CASHIN:
           INVESTMENT ACCOUNTS
                                                       Date of            Type of
           Bank, Account Name & Number                 Purchase           Instrument                                                       Value
      9                                            I
                                                                                                                                       +
      10                                                                                                                               +
      11                                                                                                                               +
      12                                                                                                                               +
      13 Total Cash Investments                                                                                                        =            0
      14 TOTAL CASH                                    LINE 8 - PLUS LINE 13    = LINE 14 ****                                                     0
                                                                                                                                            ****
      **** Must tie to Line 4, Quarterly Operating Report
